Soule, J.
The agent, on whom service of notice of an application for the poor debtor’s oath may be made, under the Gen. Sts. c. 124, § 13, when the creditor is a natural person, is either a general agent who is invested with the general control and management of the creditor’s business in his absence, inability or indisposition to attend to his own affairs, or one who, under authority from ■ the creditor, has assumed the direction and supervision of the suit in which the execution issued. When the creditor is a corporation, the term agent has a somewhat different signification. It appears from the bill of exceptions that the action, in which the plaintiff’s execution issued, was managed by an attorney on whom the notice of the debtor’s application was not served, and that the plaintiff was giving daily attention to his business; and it does not appear that the clerk, Southworth, had anything to do with instituting, directing or superintending the action, and the power of attorney to him was limited to other matters. Under this state of facts, it was correctly ruled that the possession by Southworth of the letter of attorney from the plaintiff was not conclusive evidence that he was the plaintiff’s agent within the meaning of the statute. The letter of attorney not being conclusive for the defendants, and there being other evidence in the case, the only proper *181course to take at the trial was to submit the question, whether the agency of South worth was made out, to the decision of the jury; this was done, under instructions to which no exception was taken. Exceptions overruled.